The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: "Must a school district provide benefits for employees of the school district other than teachers." The subject of benefits for personnel other than teachers has been the subject of legislative expression. 70 O.S. 6-104 [70-6-104](D) (1977). Subsection D of 6-104 states: "A school district shall also provide for benefits for personnel other than teachers, to include cumulative sick leave, provided that such benefits shall not exceed those authorized for teachers hereunder." We do not believe it is necessary to cite the voluminous authority for the proposition that a clear expression of the legislative will needs no interpretation or construction. The requirements of sub-section D are specific and mandatory. All the school districts of this State must provide benefits for personnel other than teachers. The benefits provided must include, at the minimum, provisions for cumulative sick leave. The statute does not, however, require that the provision for cumulative sick leave or other benefits be identical to that provided in the other provisions of 70 O.S. 6-104 [70-6-104]. The school district is permitted some latitude with respects formulating benefits to be offered to personnel other than teachers so long as the benefits offered do not exceed those authorized for teachers in 70 O.S. 6-104 [70-6-104].  Therefore, it is the official opinion of the Attorney General that the school districts of this State must provide benefits for personnel other than teachers and the benefits so provided must include, at the minimum, provisions for cumulative sick leave. However, the school districts of this State are not required to provide the same benefit plans for personnel other than teachers as required by law for teachers and are precluded by statute from providing benefits to personnel other than teachers which exceed those authorized for teachers by law.  (JOHN F. PERCIVAL) (ksg) ** SEE: OPINION NO. 80-060 (1980) **